Name: Commission Regulation (EEC) No 2378/80 of 4 September 1980 on additional special detailed rules governing the issue of export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9 . 80 Official Journal of the European Communities No L 241 / 19 COMMISSION REGULATION (EEC) No 2378/80 of 4 September 1980 on additional special detailed rules governing the issue of export licences in the beef and veal sector an export licence and the licence itself shall state, in Section 13 , the country of destination of the product. 2 . The licence shall carry with it an obligation to export to that destination . Article 2 1 . For products falling within subheading 02.01 A II of the Common Customs Tariff, the export licence with advance fixing of the refund referred to in Article 3 (a) of Regulation (EEC) No 2377/80, shall be issued on the fifth working day following the day on which the application is lodged, unless special measures have been taken during that period . 2 . By way of derogation from Article 5 (b) of Regu ­ lation (EEC) No 2377/80 the export licence with advance fixing of the refund, as referred to in para ­ graph 1 , shall be valid for 90 days from its actual day of issue. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Articles 15 (2) and 25 thereof, Whereas the trend of the market in beef and veal continues to show that the Commission needs to be better informed as regards in particular the quantities and destinations of fresh, chilled or frozen meat, in respect of which applications for export licences have been lodged ; whereas it is necessary, moreover, to provide for the issue of export licences with advance fixing of refunds after a period of five working days, in order to enable the Commission to assess the market situation and, if necessary, to take appropriate measures relating to the application in question , which may even involve rejection of such applica ­ tions ; Whereas the above measures cannot be effective unless the Commission is informed quickly of the quantities and destinations of the meat ; Whereas these measures were previously provided for by Regulation (EEC) No 301 /80 (3 ) which expires on 30 September 1 980 ; whereas it is necessary, therefore, to adopt additional detailed rules to those laid down in Articles 5 and 16 of Regulation (EEC) No 2377/80 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : 3 . Notwithstanding the provisions in Article 16 of Regulation (EEC) No 2377/80 the Member States shall communicate, by telex, to the Commission on the Monday and Thursday of each week, before 4 p.m ., for the products falling within subheading 02.01 A II of the Common Customs Tariff, and specifying, by product, the quantities and the countries of destina ­ tion :  a list of export licences with advance fixing of refunds applied for since the previous communica ­ tion , and  a list of export licences issued since the previous communication . Article 1 1 . For products falling within subheading 02.01 A II of the Common Customs Tariff, the application for Article 3 This Regulation shall enter into force on 1 October 1980 . It shall apply until 31 December 1980 . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 329, 24. 12 . 1979 , p . 15 . (3) OJ No L 32, 9 . 2 . 1980, p. 31 . (4 ) See page 5 of this Official Journal . No L 241 /20 Official Journal of the European Communities 13 . 9 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 September 1980 . For the Commission Finn GUNDELACH Vice-President